Supreme Court properly determined that petitioner satisfied the statutory conditions for commencing suit against MVAIC (see Insurance Law § 5218 [b]; Cardona v Martinez, 61 AD3d 462 [1st Dept 2009]). To the extent the complaint report prepared by the New York City Police Department contradicts the allegations in the petition, the conflict merely presents an issue of fact to be resolved in the plenary action.
We have considered MVAIC’s remaining arguments and find them unavailing. Concur — Tom, J.P, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.